Per Curiam.

Judgment of conviction of petit larceny should be affirmed. Judgment of conviction of vagrancy should be reversed on the law and facts and complaint dismissed. The People failed to establish defendant’s guilt beyond a reasonable doubt. Furthermore, we do not approve of the practice of assigning a different lawyer to represent the defendant at each of his appearances in court. The requirements of due process are not met if a defendant is deprived of his constitutional right to the effective aid of counsel in preparing his defense (Glasser v. United States, 315 U. S. 60, 71; Powell v. Alabama, 287 U. S. 45; Jones v. Cunningham, 313 F. 2d 347, 353).
Concur — Di Giovanna, Gulotta and Brenner, JJ.
Judgment of conviction of petit larceny affirmed. Judgment of conviction of vagrancy reversed, etc.